Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 25, 2019                                                                Bridget M. McCormack,
                                                                                                Chief Justice

  158834                                                                               David F. Viviano,
                                                                                       Chief Justice Pro Tem

  MICHAEL SCHAUB, as Next Friend of                                                  Stephen J. Markman
  LOGAN SCHAUB,                                                                           Brian K. Zahra
           Plaintiff-Appellant,                                                     Richard H. Bernstein
                                                                                    Elizabeth T. Clement
  v                                                       SC: 158834                Megan K. Cavanagh,
                                                                                                     Justices
                                                          COA: 340993
  JAMES ALBERT SEYLER, RYANN ELISE                        Grand Traverse CC:
  HERMAN, and TRAVERSE CITY AREA                          2017-031989-NI
  PUBLIC SCHOOLS,
             Defendants-Appellees.
  ______________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         VIVIANO, J. (concurring).

         I concur in the denial order because I believe the Court of Appeals reached the
  right result under Robinson v Detroit, 462 Mich. 439, 457 (2000) and Helfer v Ctr Line
  Pub Sch, 477 Mich. 931 (2006). I write separately, however, because, I question whether
  Robinson and Helfer correctly interpreted MCL 691.1405.

          Plaintiff, Logan Schaub, was injured when he was hit by a motor vehicle while
  crossing the street to reach his school bus. On the date of the injury, plaintiff was a 14-
  year-old high school freshman who lived on a county road with a speed limit of 55 m.p.h.
  He was waiting for the bus at 6:45 a.m., while it was still dark outside. On a typical day,
  plaintiff did not cross the road to board the bus and, indeed, according to school district
  rules, plaintiff’s road was classified as a “no-cross road.” On the day in question,
  plaintiff’s bus was driven by RyAnn Herman, an alternate driver who had never driven
  plaintiff’s route before. When first driving by, Herman missed plaintiff’s stop. Then, she
  turned the bus around and drove 120 feet past plaintiff’s stop before pulling off to the
  opposite side of the road and activating the bus’s right turn signal. The bus was partially
  on the gravel shoulder and partially on the traveled portion of the road. Although
  Herman turned on the bus’s exterior flashing lights for a brief time, she never activated
  the bus’s red lights or stop sign, which would have required traffic to stop. Plaintiff
  attempted to cross the street to reach the bus, but was hit by a motor vehicle that was
  passing the school bus from behind. After the accident, Herman said (somewhat
  inconsistently) that “I had no idea he was gonna cross. I thought that car was gonna go
  and then he was gonna cross.”

         Plaintiff filed suit against Herman, the school district, and the driver of the motor
  vehicle that hit him. The trial court denied the school district’s motion for summary
  disposition under MCL 691.1405. On appeal, the Court of Appeals reversed, applying
                                                                                         2

Robinson to hold that “an injury does not ‘result[] from’ the negligent operation of a
government-owned vehicle under MCL 691.1405 unless the government-owned vehicle
makes direct physical contact with the plaintiff in some capacity.” Schaub v Seyler,
unpublished per curiam opinion of the Court of Appeals, issued November 15, 2018
(Docket No. 340993), p 7. Therefore, the school district was immune from suit under
MCL 691.1405 because “plaintiff has never offered any evidence to suggest that the bus
physically contacted him or [the motor] vehicle.” Id. 1

       MCL 691.1405 provides, in pertinent part:
             Governmental agencies shall be liable for bodily injury and property
       damage resulting from the negligent operation by any officer, agent, or
       employee of the governmental agency, of a motor vehicle of which the
       governmental agency is owner . . . .

Thus, for a governmental agency to be liable under the motor vehicle exception to
governmental immunity, a plaintiff must prove:

       (1) bodily injury or property damage

       (2) resulting from

       (3) the negligent operation by any governmental officer, agent or employee

       (4) of a government-owned motor vehicle.

Only the causal element is at issue at this stage of the case. 2
       In Robinson, we interpreted MCL 691.1405 in the context of two consolidated
cases involving plaintiffs who were passengers in vehicles involved in police chases.
When police began pursuing them, the drivers fled, eventually crashing—one into a
house and the other into a nongovernment vehicle. Robinson, 462 Mich. at 448-449.

1
  Plaintiff now appeals the Court of Appeals ruling discussed above, as well as the Court
of Appeals grant of summary disposition on plaintiff’s gross negligence claim against
Herman and affirmance of the trial court’s finding that plaintiff was more than 50% at
fault for the accident in comparison with the driver who hit him. I agree with the denial
of leave to appeal on these issues.
2
  Defendant’s motion for summary disposition did not address the existence or extent of
plaintiff’s injuries, and there appears to be no dispute that the bus was owned by the
school district. Regarding whether the bus driver was “operating” the bus, I agree with
the Court of Appeals majority and our own precedent that “the loading of passengers ‘is
an action within the “operation” of a . . . bus.’ ” Schaub, unpub op at 7, quoting Martin v
Rapid Inter-Urban Transit Partnership, 480 Mich. 936, 936 (2007).
                                                                                            3

Interpreting the causal element of MCL 691.1405, the Court concluded “that plaintiffs
cannot satisfy the ‘resulting from’ language of the statute where the pursuing police
vehicle did not hit the fleeing car or otherwise physically force it off the road or into
another vehicle or object.” Robinson, 462 Mich. at 457. Thus, to satisfy the Robinson
test, the pursuing police vehicle must have (1) hit the fleeing car, or (2) otherwise
physically forced it (i) off the road or (ii) into another vehicle or object. The Court of
Appeals has held that application of the Robinson test is not limited to cases involving
police pursuit. See Curtis v City of Flint, 253 Mich. App. 555, 561 (2002) (applying the
Robinson test to a case involving an emergency medical vehicle, and stating the Robinson
test more generally as requiring “physical contact between the government-owned
vehicle and that of the plaintiff, or [that] the government-owned vehicle physically forced
the plaintiff’s vehicle off the road or into another vehicle or object.”).

        However, applying this standard in the context of pedestrian accidents has proven
challenging. In McClanahan v Clinton Community Sch Dist, unpublished per curiam
opinion of the Court of Appeals, issued Jan 17, 2006 (Docket No. 256021), the Court of
Appeals concluded that the decedent’s injuries did not “result from” the defendant’s
operation of the school bus where it was “undisputed that there was no physical contact
between the decedent and the school bus, between the school bus and the cement truck
that struck the decedent, or between the decedent and any item placed in motion by the
school bus.” Id. at 3. Although the panel cited Robinson and Curtis, it did not explain its
decision to further limit liability only to cases involving physical contact. As noted,
Robinson provides that the “resulting from” language is satisfied where the police vehicle
hits the fleeing car or otherwise physically forces it off the road or into another vehicle or
object. Robinson, 462 Mich. at 457. Presumably, “physically force” means an action
other than physical contact or else it would be subsumed by the first Robinson category,
which requires that the government vehicle “hit” plaintiff’s vehicle. 3

       In Helfer v Ctr Line Pub Sch, our Court signaled its approval of a narrower version
of the Robinson test. In Helfer, the Court of Appeals affirmed the denial of the
defendant’s motion for summary disposition. The facts in that case are somewhat similar
to those here—having instructed the plaintiff, a student, to leave the bus, the bus driver
turned off the bus’s flashing lights. 4 When the student attempted to cross the road to



3
 The panel may have omitted addressing the “otherwise physically force” prong of the
Robinson test because it does not appear to make sense to say that the motor vehicle
exception applies when “the government-owned vehicle physically forced [the
pedestrian-plaintiff] off the road or into another vehicle or object.”
4
  Helfer v Ctr Line Pub Sch, unpublished per curiam opinion of the Court of Appeals,
issued June 20, 2006 (Docket No. 265757). The caption of the majority opinion spells
the name “Helfner,” although the docket listing indicates that “Helfer” is correct, as does
                                                                                            4

return home, a car attempting to pass the bus struck her. The Court of Appeals majority
believed that summary disposition was inappropriate, reasoning that the driver “did
physically place an object in motion” by turning off the lights. Helfer v Ctr Line Pub
Sch, unpublished per curiam opinion of the Court of Appeals, issued June 20, 2006
(Docket No. 265757), p 4. Therefore, “Defendant’s operation of the school bus may be
found to have directly caused the accident because it exercised control over the physical
movement of another vehicle.” Id.

        However, then-Chief Judge WHITBECK dissented, noting that “there was no direct
physical contact between the bus and the vehicle that hit [the plaintiff], nor was there
direct contact between [the plaintiff] and the bus.” Id. (WHITBECK, C.J., dissenting) at 2.
By looking only to “direct physical contact,” the Court of Appeals dissent applied only
the first part of Robinson’s test, but failed to consider whether the plaintiff could meet the
second prong, i.e., whether the bus otherwise physically forced the plaintiff (i) off the
road, or (ii) into another vehicle or object. Nevertheless, this Court impliedly endorsed
the dissent’s interpretation in an order reversing Helfer for the reasons stated in the
dissent. Helfer, 477 Mich. at 931.

       Thus, a narrower version of the Robinson test—one limiting liability to cases
involving physical contact—has been applied (and continues to be applied) in the context
of pedestrian accidents. 5 While our Court has signaled its approval of this new test in its
Helfer order, neither this Court nor the Court of Appeals has expressly adopted the test in
a published opinion.

        One reason courts have had difficulty in applying Robinson’s “resulting from” test
to pedestrian accident cases may be that Robinson’s interpretation does not appear to
track the plain language of MCL 691.1405. In its analysis, the Robinson Court first
quoted three definitions of the word “result”: “To occur or exist as a consequence of a
particular cause[;] To end in a particular way[;] The consequence of a particular action,
operation or course; outcome.” Robinson, 462 Mich. at 456, quoting American Heritage
Dictionary (2d college ed), p 1054 (alterations in original). Although the first two
definitions apply when “result” is used as an intransitive verb, and the third applies when
it is used as a noun, we made no effort in Robinson to distinguish between these
definitions or to determine which of them actually applied. Instead the Court took a
different tack. Citing the holding in Ross v Consumers Power Co (On Rehearing), 420

the dissenting opinion and this Court’s subsequent order. See id. (WHITBECK, C.J.,
dissenting); Helfer, 477 Mich. 931.
5
  See also Estate of Fisher v Southfield Pub Sch, unpublished per curiam opinion of the
Court of Appeals, issued January 12, 2019 (Docket No. 288106), p 3 (“[B]ecause the
school bus was not physically involved in the collision that caused the decedent’s
injuries, the motor vehicle exception to governmental immunity is inapplicable.”).
                                                                                         5
Mich. 567 (1984), that statutory exceptions to government immunity are to be narrowly
construed, Robinson, 462 Mich. at 455, the Court concluded “that plaintiffs cannot satisfy
the ‘resulting from’ language of the statute where the pursuing police vehicle did not hit
the fleeing car or otherwise physically force it off the road or into another vehicle or
object,” id. at 457. 6

        But this rule appears to be a non sequitur. The Court did not apply the definitions
it cited or even refer to them in arriving at this new rule. Instead, the Court summarily
announced a new test designed to achieve a “narrow” construction, employing a method
of interpretation that has largely fallen out of favor. See, e.g., Ronnisch Constr Group,
Inc v Lofts on the Nine, LLC, 499 Mich. 544, 553 n 18 (2016) (agreeing that a “provision
requiring that a statute be liberally construed ‘should be regarded as requiring a fair
interpretation as opposed to a strict or crabbed one—which is what courts are supposed to
provide anyway.’ ”), quoting Scalia & Garner, Reading Law: The Interpretation of Legal
Texts (St Paul: Thomson/West, 2012), p 233 (quotation marks and citation omitted). 7
Indeed, the connection between Robinson’s test and the statutory language is not entirely
clear. Why must the meaning of “resulting from” be limited to the three categories
Robinson sets forth? In particular, why does Robinson rely so heavily on physical
contact to satisfy the statutory causal requirement? Though Robinson provides that a
plaintiff can satisfy the “resulting from” language when physically forced off the road,
the other two categories—i.e., when the government vehicle “hit[s]” the plaintiff’s
vehicle or “otherwise physically force[s] it . . . into another vehicle or object”—both
require physical contact. Perhaps this unexplained emphasis on physical contact is why
later courts have narrowed Robinson’s test to require physical contact. While I find
Robinson’s rule concerning because its connection to the statutory language is unclear, I
find these later Court of Appeals interpretations and our order in Helfer particularly
troubling, since the statute does not require physical contact.


6
  Although the Court stated that “Ross v Consumers Power Co . . . held that statutory
exceptions to governmental immunity are to be narrowly construed,” Robinson, 462 Mich.
at 455, Ross only describes the statutory exceptions as “narrowly drawn,” Ross, 420 Mich.
at 618. However, we have held elsewhere that exceptions to governmental immunity
must be narrowly construed. See Kerbersky v Northern Mich Univ, 458 Mich. 525, 529
(1998); Horace v City of Pontiac, 456 Mich. 744, 749 (1998); Wade v Dep’t of
Corrections, 439 Mich. 158, 166 (1992).
7
  The authors make the point that, while the Legislature or private parties may “supply
the definition of the words, and specify the implication of the words, that go into [the]
determination of fair meaning,” they may not remove the “duty of the courts . . . to give
private and public texts their fair meaning.” Reading Law, p 233. If drafters do not have
this power, then judges—as interpreters of the text—surely lack the power to decree by
fiat how broadly or narrowly a statute must be construed.
                                                                                             6

       I think that our Court should reexamine both Robinson’s and Helfer’s
interpretations of MCL 691.1405 because I am not convinced that either gives fair
meaning to the text of the statute. 8 Giving the term “result” its contextually appropriate
ordinary meaning, 9 bodily injury or property damage “result[s] from the negligent
operation” of a government-owned motor vehicle if it “occur[s] . . . as a consequence of”
the negligent operation of that vehicle. Thus, contrary to Helfer’s interpretation, neither
the text of the statute nor the contextually appropriate definition of “result” requires
physical contact. 10 And, contrary to Robinson’s interpretation, I see no reason why the


8
  As the Court observed elsewhere in Robinson, “[I]t is to the words of the statute itself
that a citizen first looks for guidance in directing his actions . . . . [I]f the words of the
statute are clear, the actor should be able to expect, that is, rely, that they will be carried
out by all in society, including the courts.” Robinson, 462 Mich. at 467.
9
  See In re Erwin, 503 Mich. 1, 33 (2018) (VIVIANO, J., dissenting) (“[W]hen a word has
more than one definition, the context determines the sense in which the Legislature used
the word.”).
10
   See Fiser v Ann Arbor, 417 Mich. 461, 479 (1983) (RYAN, J., concurring) (“Neither the
statute which excepts the City of Ann Arbor, and consequently the individual defendant
officers, from the protection of the immunity statute for motor vehicle-related negligence,
nor the common law, requires that to establish liability it must be shown that the police
cars made actual contact with the plaintiff’s vehicle or were directly involved in the
collision.”), overruled by Robinson, 462 Mich. at 445. Ironically, the Robinson Court
declined to import a proximate cause analysis into the statute because the Legislature
“did not utilize proximate cause language . . . .” Robinson, 462 Mich. at 457 n 14.
Leaving aside, for now, whether this conclusion was correct, I think two additional things
are worth noting regarding Helfer’s physical contact requirement. First, this Court has
not imposed a physical contact requirement when interpreting MCL 500.3105(1), a
statute with similar language in the no-fault act. See, e.g., Thornton v Allstate Ins Co,
425 Mich. 643, 659-660 (1986) (interpreting “injury arising out of the ownership,
operation, maintenance, or use of a motor vehicle as a motor vehicle” in MCL
500.3105(1) as “provid[ing] coverage only where the causal connection between the
injury and the use of a motor vehicle as a motor vehicle is more than incidental,
fortuitous, or ‘but for.’ The involvement of the car in the injury should be ‘directly
related to its character as a motor vehicle.’ ”) (citation omitted). Second, and perhaps
even more significantly, the Legislature has shown itself quite capable of explicitly
requiring physical contact when it wishes to do so. See, e.g., MCL 500.3106(1)
(“Accidental bodily injury does not arise out of the ownership, operation, maintenance, or
use of a parked vehicle as a motor vehicle unless any of the following occur: (b) . . . the
injury was a direct result of physical contact with equipment permanently mounted on
the vehicle, while the equipment was being operated or used, or property being lifted onto
or lowered from the vehicle in the loading or unloading process.”) (emphasis added).
                                                                                                               7

only scenario not involving physical contact that can satisfy the “resulting from”
language is when the government vehicle forces the plaintiff’s vehicle off the road.

       I would revisit Robinson’s and Helfer’s interpretations of MCL 691.1405 in an
appropriate future case because they do not appear to be based on the plain language of
the statute. But since no party here has asked us to reconsider Robinson or Helfer, I
concur with the Court’s denial order in this case.

      MCCORMACK, C.J., joins the statement of VIVIANO, J.

      BERNSTEIN, J. (dissenting).

       I respectfully dissent. I agree with Justice VIVIANO’s analysis regarding Robinson
v Detroit, 462 Mich. 439, 457 (2000), and Helfer v Ctr Line Pub Sch, 477 Mich. 931
(2006). However, I would have granted the application for leave to appeal on plaintiff’s
issues regarding gross negligence and apportionment of fault.

      CAVANAGH, J., did not participate because of her prior representation of a party.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 25, 2019
       a1022
                                                                             Clerk